Citation Nr: 1521661	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-29 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a bilateral hip disorder, to include as secondary to a service-connected right knee and/or low back disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorneys at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from July 1984 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified at a hearing before the undersigned in December 2014.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the December 2014 hearing, the Veteran stated that he has received chiropractic treatment from a Dr. Hutchinson, records of which might be relevant to this claim.  These records are not in the claims file.  On remand, the Veteran should be provided an opportunity to submit these records or authorize VA to request them on his behalf, and to identify any other pertinent records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014). 

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit, or to authorize VA to request on his behalf, treatment records from the office of Dr. Hutchinson. 

2. Request the Veteran to identify any other private treatment records pertaining to his hip condition.  Then, make reasonable efforts to obtain any treatment records identified by him that are not currently in the file.  

3. Obtain the Veteran's outstanding VA treatment records dated since May 2015 from the Huntington, West Virginia VA Medical Center. 

4. Then, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


